  Case: 1:17-cv-06260 Document #: 932 Filed: 02/23/21 Page 1 of 10 PageID #:8085




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

  STATE OF ILLINOIS,

                                   Plaintiff,
                                                          Case No. 17-cv-6260
                      v.
                                                          Judge Robert M. Dow, Jr.
  CITY OF CHICAGO,

                                Defendant.

              CITY OF CHICAGO’S RESPONSE IN OPPOSITION TO
           COALITION’S MOTION TO ENFORCE THE CONSENT DECREE

       The City of Chicago (“City”), by and through its undersigned attorneys, submits this

Response in Opposition to the Coalition’s Motion to Enforce the Consent Decree Concerning

CPD’s Execution of Search Warrants and Home Raids (“Coalition Motion”) (Dkt. 924). In support

thereof, the City states as follows:

       The City and Chicago Police Department (“CPD”) acknowledge and appreciate the

public’s concerns about the manner in which search warrants have been obtained and carried out.

The City and CPD have improved, and will continue to improve, relevant policies, training, and

operations to promote respectful and constitutional search-warrant related practices.

       However, a motion to enforce the consent decree entered in this case (“Consent Decree”)

(Dkt. 703-1), is not the appropriate mechanism for attaining the search warrant-related reforms the

Coalition seeks. Both the law and the terms of the Consent Decree require a demonstrated failure

by the City to satisfy an express provision as a prerequisite to the Court’s exercise of its

enforcement authority. While the Consent Decree addresses a myriad of CPD practices across

numerous topics related to CPD’s day-to-day law enforcement activities, the Coalition Motion

does not—and cannot—identify any enforceable Consent Decree provision related to search
     Case: 1:17-cv-06260 Document #: 932 Filed: 02/23/21 Page 2 of 10 PageID #:8086




warrant practices, as the Consent Decree does not address search warrant practices. The Coalition

argues for an interpretation of the Consent Decree that would improperly expand its scope beyond

its express terms. Because search warrant practices are not referenced within the four corners of

the Consent Decree, the Court cannot grant the relief the Coalition seeks, and the Coalition Motion

should be denied.


                                          ARGUMENT

I.       Search Warrant Practices Are Not Expressly Addressed in the Consent Decree and
         Therefore Cannot Be the Subject of Isolated Enforcement Actions.

         It is well established that “[f]or purposes of construction, a judicially approved consent

decree is essentially a contract.” United States v. Alshabkhoun, 277 F.3d 930, 934 (7th Cir. 2002).

Therefore, a consent decree “is to be construed for enforcement purposes basically as a contract.”

United States v. ITT Continental Baking Co., 420 U.S. 223, 238 (1975). When interpreting a

consent decree, “the scope of a consent decree must be discerned within its four corners, and not

by reference to what might satisfy the purposes of one of the parties to it.” Goluba v. School Dist.

of Ripon, 45 F.3d 1035, 1038 (7th Cir. 1995) (quoting United States v. Armour & Co., 402 U.S.

673, 682 (1971)). Accordingly, a court’s ability to enforce a consent decree is limited by the terms

the parties negotiated and agreed to reduce to writing. See Firefighters Local Union No. 1784 v.

Stotts, 467 U.S. 561, 573-74 (injunction against layoffs and demotions of certain employees as

enforcement remedy was improper where “there [was] no mention of layoffs or demotions within

the four corners of the decree”).

         As this Court acknowledged, search warrants are not mentioned anywhere in the Consent

Decree’s 799 paragraphs. See Dkt. 703-1; see also Transcript of Jan. 26, 2021 Hearing at 10:13-20,

attached hereto as Exhibit A (explaining that the term “search warrant” does not appear in the

Consent Decree). For that reason, the Coalition cannot cite any provision in the Consent Decree


                                                 2
  Case: 1:17-cv-06260 Document #: 932 Filed: 02/23/21 Page 3 of 10 PageID #:8087




that refers to search warrant practices or policies. The Parties to the Consent Decree engaged in

several hundred hours of negotiations over nearly a year to reach agreement on the specific reforms

included within its scope. See Ill. v. City of Chicago, Case No. 17-cv-6260, 2019 WL 398703, *4

(N.D. Ill. Jan. 31, 2019) (Dkt. 702 at 4). The execution of search warrants is not among them.

        If the Parties had intended the Consent Decree, which is expansive and detailed, to address

search warrant practices, they would have included express terms covering them. They did not,

and the Consent Decree memorializes the Parties’ understanding of the its limited scope. See

Dkt. 703-1 ¶ 708 (“This is an integrated Agreement. It contains the entire understanding and

agreement of the Parties.”). The Coalition cannot unilaterally expand the terms of the Consent

Decree to include search warrants. See Stotts, 467 U.S. at 563–64; see also Harris v. City of

Philadelphia, 47 F.3d 1333, 1337 (3d Cir. 1995) (a consent decree “memorializes the bargained

for positions of the parties and should be strictly construed to preserve those positions”); Walker

v. U.S. Dep’t of Housing and Urban Devel., 912 F.2d 819, 825 (5th Cir. 1990) (“The respective

obligations of [the] parties are discerned strictly from the within the decree’s four corners, as

written.”); United States v. City of Cincinnati, 771 F.2d 161, 166 (6th Cir. 1985) (courts may not

“broaden the scope” of a consent decree “to achieve a purpose not expressed in the decree”);

Berger v. Heckler, 771 F.2d 1556, 1558 (2d Dist. 1985) (“The court is not entitled to expand or

contract the agreement of the parties as set forth in the consent decree, . . . and the explicit language

of the decree is given great weight.”) (internal citation omitted).

        Because search warrant practices and policies are not addressed within the four corners of

the Consent Decree, the Coalition is not entitled to the enforcement relief it seeks. Stotts, 467 U.S.

at 563–64; Goluba, 45 F.3d at 1038. Accordingly, the Coalition Motion should be denied.




                                                   3
      Case: 1:17-cv-06260 Document #: 932 Filed: 02/23/21 Page 4 of 10 PageID #:8088




II.       The Consent Decree’s Terms Cannot Reasonably Be Interpreted to Provide
          Piecemeal Enforcement Remedies for Individual Law Enforcement Activities.

          Recognizing the Consent Decree is silent on CPD’s search warrant practices (see Dkt. 924

at 12 n.32, 25), the Coalition attempts to enforce various more general provisions of the Consent

Decree, including those related to Use of Force, Body Worn Cameras, Interaction with Youth,

Community Policing, Impartial Policing, and Accountability. To be sure, the Consent Decree

mandates broad reforms across numerous CPD law enforcement activities. The Consent Decree

also contemplates that fully realizing these reforms will take years. Dkt. 703-1 ¶ 715. Thus, asking

the Court to adjudicate CPD’s compliance in a piecemeal fashion vis-à-vis individual law

enforcement activities does not align with the spirit or purpose of the Consent Decree, which is to

address programmatic, long-term reform across the department.

          For example, one of the provisions the Coalition cites is Paragraph 156 (Dkt. 924 at 7),

which provides that “CPD’s use of force policies and training, supervision, and accountability

systems will be designed, implemented, and maintained so that CPD members . . . act at all times

in a manner consistent with the sanctity of human life” and “only use force that is objectively

reasonable, necessary, and proportional under the totality of the circumstances,” among numerous

other comprehensive reforms. Dkt. 703-1 ¶ 156. But that provision does not provide any specific

benchmarks or requirements with respect to any individual CPD practices—including the

execution of search warrants—that can become the subject of an isolated enforcement action.

Instead, the Consent Decree creates a framework by which the Monitor is responsible for

determining an appropriate and reliable methodology for assessing CPD’s overall compliance with

these broad requirements over time through ongoing compliance reviews and audits. Id. ¶¶ 642,

644. This programmatic approach to assessing compliance is the only framework under which




                                                 4
  Case: 1:17-cv-06260 Document #: 932 Filed: 02/23/21 Page 5 of 10 PageID #:8089




evaluation of Consent Decree compliance—and enforcement of the Consent Decree’s

requirements—is tenable.

       The Coalition also mistakenly contends that CPD’s search warrant practices violate the

Guiding Principles of the Community Policing, Impartial Policing, and Accountability sections of

the Consent Decree. See Dkt. No. 924 at 8-10. There is no mention of search warrants in any of

these sections. Moreover, the Consent Decree expressly states that the Guiding Principles “are not

intended to impose substantive requirements” and are only “intended to provide . . . context for

the subsequent substantive requirements of” the Consent Decree. Dkt. 703-1 at ¶ 757.

       As discussed above, to read any of the provisions the Coalition relies upon to include

specific directives or requirements regarding the execution of search warrants would be to

“improperly expand[] the [Consent Decree]’s terms and impose[] obligations on [the City] that are

beyond its scope.” Perez v. Danbury Hosp., 347 F.3d 419, 425 (2d Cir. 2003). So too would the

Coalition’s proposed enforcement approach, which runs contrary to the framework the Parties

established. Such an interpretation would ignore the Parties’ negotiations over the topics to be

included in the Consent Decree. In ruling on a motion to enforce, a court is to strictly construe the

terms of a consent decree, so as to preserve and give effect to “the bargained-for positions of the

parties.” Harris, 47 F.3d at 1337. The Coalition’s proposed interpretation of the Consent Decree

would nullify the Parties’ bargained-for positions regarding the exclusion of search warrants, and

for that reason, that interpretation should be rejected.


III.   The Court Cannot Order the Enforcement Relief the Coalition Seeks.

       Given that the Consent Decree contains no express provisions addressing search warrants,

the Coalition is unable to articulate what it is asking the Court to “enforce” to remedy the

Coalition’s assertions of “violations of the Decree and federal law.” Dkt. 924 at 25. Instead,



                                                  5
  Case: 1:17-cv-06260 Document #: 932 Filed: 02/23/21 Page 6 of 10 PageID #:8090




acknowledging that the Consent Decree does not “specifically refer” to search warrants, the

Coalition asks generally for the Court’s “intervention” to “produce a remedy.” Id. As discussed

above, the Court cannot enforce a contract provision that does not exist, and therefore, the Court

does not have the authority to create and order a remedy. See Stotts, 467 U.S. at 573-74; see also

City of Cincinnati, 771 F.2d at 166 (enforcement order is improper where it is used “to achieve a

purpose not expressed in the decree”). The Consent Decree expressly provides that the Coalition

may only seek Court enforcement for “fail[ure] to comply with a[] provision of [the Consent

Decree].” Dkt. 703-1 ¶¶ 694, 709.

       The Coalition cites several cases to support its position that the Court has the discretion to

create an enforcement remedy for an issue that is not included in the Consent Decree. Dkt. 924 at

25-26. However, those cases are inapposite in that they either did not involve a motion to enforce

at all, or involved motions to enforce based on findings of specific violations of one or more

express consent decree provisions. See Floyd v. City of New York, 959 F. Supp. 2d 668, 671

(S.D.N.Y. Aug. 12, 2013) (ordering injunctive relief in form of policing reforms after findings of

liability on consolidated class actions, not upon motion to enforce consent decree); United States

v. City of Seattle, Case No. 12-cv-1282, 2018 WL 6304761 (W.D. Wash. Dec. 3, 2018) (ordering

briefing on whether city’s rejection of an officer accountability ordinance, which resulted in

reinstatement of officer involved in excessive force incident, affected city’s status as being in full

and effective compliance with consent decree’s provisions on accountability); McElrath v.

Goodwin, 713 F. Supp. 299 (E.D. Ark. 1988) (ordering sanctions and training after finding that

state troopers violated specific paragraphs of consent decree); ACLU of Tenn., Inc. v. City of

Memphis, Case No. 17-cv-02120, 2020 WL 5630418, *2 (sanctions issued on motion to enforce

after plaintiff showed by clear and convincing evidence that specific city actions violated specific




                                                  6
  Case: 1:17-cv-06260 Document #: 932 Filed: 02/23/21 Page 7 of 10 PageID #:8091




provisions of consent decree); Cintron v. Vaughn, Case No. 69-cv-13578, 2007 WL 4240856

(D. Conn. Nov. 29, 2007) (affirming contempt after where special master found city defendants

violated five specific paragraphs in consent decree).

       To invoke the Court’s enforcement authority, the Coalition must first demonstrate that the

City or CPD has violated an express provision of the Consent Decree. See, e.g., Davis v. New York

City Housing Auth., 839 F. Supp. 215, 226 (S.D.N.Y. 1993) (“[A]bsent litigation on the merits,

courts are typically limited in their ability to afford relief beyond the express provisions of a

consent decree.”). Because the Consent Decree contains no such express provision related to

search warrants, the Coalition instead refers generally to “violations of the Decree and federal

law.” Dkt. No. 924 at 25. The Court has recognized, however, that its authority under the Consent

Decree is limited and “lies largely in contract enforcement rather than fashioning remedies for

violations of federal law.” Dkt. No. 702 at 10. Thus, the Coalition Motion should be denied.


IV.    The Parties Should Exhaust the Required Dispute Resolution Process Prior to Any
       Judicial Intervention.

       The Coalition’s Motion is also improper because the Coalition failed to exhaust all the

procedural prerequisites prior to seeking enforcement. The Consent Decree provides that the

Coalition may only initiate enforcement proceedings with the Court after the Independent

Monitor’s (“Monitor”) attempts to mediate a dispute between the Coalition and the City are

unsuccessful. Dkt. 703-1 ¶¶ 695, 709. On July 23, 2020, the Coalition sent a letter to the City

raising issues regarding CPD’s response to recent protest activity and seeking to invoke the dispute

resolution process required by Paragraph 695. The Consent Decree does not require the City to

provide a written response, and rather, mandates a meet-and-confer process. Id. As contemplated

by the procedure set out in Paragraph 695, the Monitor promptly convened a meeting with the




                                                 7
     Case: 1:17-cv-06260 Document #: 932 Filed: 02/23/21 Page 8 of 10 PageID #:8092




City, Office of the Attorney General (“OAG”), and Coalition to begin discussions of the issues

raised in the Coalition’s letter.

         On August 5, 2020—amid the ongoing discussions and conferences regarding the

protest-related issues—the Coalition sent the City an additional letter raising issues regarding

CPD’s execution of search warrants and seeking to invoke the dispute resolution procedures of

Paragraph 695. Shortly thereafter, however, the Coalition requested that the City and Monitor

prioritize discussion and resolution of the protest-related issues because the protest-related issues

were more pressing in the Coalition’s view. The City and the Monitor obliged that request and

have participated in numerous meetings and exchanged correspondence with the Coalition and

OAG to address protest-related issues, at the exclusion of other topics, including search warrants.

These discussions remain ongoing, and the dispute resolution process is not yet complete, due in

part to the Coalition’s request. Therefore, even if the Coalition were permitted to seek enforcement

on this issue, which it is not for all the reasons set forth above, the Coalition Motion is premature.


V.       Although the Consent Decree Does Not Provide the Appropriate Forum to Address
         the Coalition’s Concerns, the City Remains Committed to Achieving Better Policies,
         Practices, and Outcomes.

         The Coalition’s Motion to enforce is improper and should be denied because search warrant

policies and practices are outside the scope of the Court’s enforcement authority. 1 However, in

opposing the Coalition Motion, the City notes that the issues the public has raised regarding search

warrants are not being ignored. The City is committed to achieving better policies, practices, and

outcomes related to search warrants. Significant resources have been, and will continue to be,




1
        To the extent the Court does not deny the Coalition Motion on the legal grounds stated
herein, the City respectfully seeks leave to respond in full to the Coalition’s factual assertions.



                                                  8
    Case: 1:17-cv-06260 Document #: 932 Filed: 02/23/21 Page 9 of 10 PageID #:8093




dedicated to reviewing search warrant-related issues and evaluating and addressing potential

deficiencies. These measures have included:

                     The City and CPD’s public acknowledgement of the mistreatment
                      of Ms. Anjanette Young during the February 2019 search warrant
                      execution at her home;2

                     Mayor Lori Lightfoot’s Executive Order creating the first City
                      guidelines requiring the swift release of video and other materials to
                      people subject to alleged police misconduct, even if those materials
                      would not otherwise be subject to mandatory public disclosure; 3

                     A day-long public City Council hearing regarding CPD’s search
                      warrant practices and related administrative misconduct
                      investigation;4

                     Public release of City correspondence related to the warrant
                      execution at Ms. Young’s home and other transparency measures;
                      and

                     Public updates on the Chicago Office of the Inspector General’s
                      ongoing evaluations of CPD’s practices related to obtaining and
                      execution of search warrants.5

The City’s commitment to this issue is genuine and ongoing.




2
        See Read Mayor Lori Lightfoot’s letter to the City Council on the Anjanette Young case,
CHICAGO TRIBUNE, (Dec. 22, 2020, 11:57 A.M.), https://www.chicagotribune.com/news/ct-
lightfoot-letter-to-city-council-anjanette-young-20201222-fn42g43quffnzak6ajn2qkurze-
htmlstory.html.
3
       Executive Order No. 2021-1, Access to Information Regarding Alleged Police Misconduct,
available at https://www.chicago.gov/content/dam/city/depts/mayor/Press%20Room/Press%20
Releases/2021/February/EOTransmittalLetter.pdf.
4
       Chicago City Council December 22, 2020 Joint Meeting of the Committees of Human
Relations and Public Safety, available at https://vimeo.com/showcase/6277263/video/491741216;
5
       City of Chicago Office of Inspector General Public Safety Section 2020 Vision, Priorities,
and Projects Report, dated February 27, 2020, available at: https://igchicago.org/wp-
content/uploads/2020/02/2020-Public-Safety-Project-Plan.pdf.



                                                9
  Case: 1:17-cv-06260 Document #: 932 Filed: 02/23/21 Page 10 of 10 PageID #:8094




                                         CONCLUSION

         WHEREFORE, the City of Chicago respectfully requests that the Court deny the

Coalition’s Motion to Enforce the Consent Decree Concerning CPD’s Execution of Search

Warrants and Home Raids (Dkt. 924), and grant any other relief the Court deems appropriate.


 Dated: February 23, 2021                       Respectfully submitted,
                                                CELIA MEZA
                                                Acting Corporation Counsel of the
                                                CITY OF CHICAGO

                                           By: /s/ Allan T. Slagel
                                               Special Assistant Corporation Counsel

 Allan T. Slagel (ARDC #6198470)
 aslagel@taftlaw.com
 Elizabeth E. Babbitt (ARDC # 6296851)
 ebabbitt@taftlaw.com
 Paul J. Coogan (ARDC # 6315276)
 pcoogan@taftlaw.com
 Adam W. Decker (ARDC # 6332612)
 adecker@taftlaw.com
 TAFT STETTINIUS & HOLLISTER LLP
 111 East Wacker Drive, Suite 2800
 Chicago, Illinois 60601
 (312) 527-4000

 Tyeesha Dixon
 tyeesha.dixon@cityofchicago.org
 Deputy Corporation Counsel
 for Public Safety Reform
 121 North LaSalle Street, Room 600
 Chicago, Illinois 60614
 (312) 744-1806
 Attorneys for Defendant

28863085v5




                                              10
